                 Case 1:17-cr-00630-ER Document 358
                                                359 Filed 02/02/21
                                                          02/03/21 Page 1 of 1




                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York


                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007

                                                              February 2, 2021

       BY ECF / EMAIL
       Honorable Edgardo Ramos
       United States District Judge
                                     SO ORDERED.
       Southern District of New York
       40 Foley Square
       New York, New York 10007

               Re:       United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

       Dear Judge Ramos:

               The Government submits this letter on behalf of the parties to respectfully request an
       adjournment of the forfeiture briefing schedule, as well as the sentencing date (and correspondingly
       the sentencing submission deadlines). As to the sentencing date, the parties request that the
       sentencing be adjourned from February 5, 2021, to April 16, 2021, or another date the same week that
       is convenient for the Court. The parties request the following sentencing and forfeiture deadlines:

                     x    Government Forfeiture Reply Brief: due three weeks before sentencing;

                     x    Defense Sentencing Submission: due two weeks before sentencing;

                     x    Government Sentencing Submission: due one week before sentencing.
Sentencing is adjourned to April 14, 2021 at 10:00 a.m.
                                                              Respectfully submitted,
Deadlines for sentencing submissions and the forfeiture
reply brief are adjourned accordingly.                        AUDREY STRAUSS
SO ORDERED.                                                   United States Attorney

                                                       By:           /s/
                                                              Christopher J. DiMase / Nicholas Folly/
                               2/3/2021                       Assistant United States Attorneys /
                                                               (212) 637-2433 / (212) 637-1060

       Cc:     Defense counsel (ECF)
